DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After a review of the prior art of record, it is believed that the present invention is novel and non-obvious wherein no reference discloses the extensible flexible or method for manufacturing of the extensible flexible hose as recited in claims 1 and 8, specifically the hose outer textile layer obtained by braiding textile yarns directly around the inner tube in longitudinally stretched condition with respect to the rest condition of the inner layer, so that it is loosely arranged about the inner tube, and the tubular outer layer having a maximum diameter, obtained with a maximum axial compression of its textile pattern in the longitudinal direction such that the maximum diameter of the outer layer corresponds to the rest diameter of the inner tube in the rest condition, as recited in claims 1 and 8.  Several of the recited references disclose a conduit, including an inner tube formed of an elastic material that both elongates and radially expands, and further include an outer textile layer that is loosely arranged about the inner tube, however, no reference discloses the textile layer being braided about the inner tube in a longitudinally stretched condition with the maximum diameter of the textile layer corresponding to the rest diameter of the inner tube in the rest condition. 
Upon further review, non-elected claim 8 and its dependent claims have been rejoined to the set of elected claims, 1-7, since the recited method of manufacture of the extensible flexible hose forms the product of claim 1 and therefore were searched simultaneously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


July 16, 2022
P. F. Brinson